IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-30160
                         Summary Calendar


GREGORY SAVAGE,

                                           Petitioner-Appellant,

versus

BURL CAIN, Warden, Louisiana
State Penitentiary,

                                           Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 97-CV-1540
                       --------------------

                           July 29, 1999

Before KING, Chief Judge and HIGGINBOTHAM and STEWART, Circuit
Judges.

PER CURIAM:*

     The district court granted a certificate of appealability

(COA) for Gregory Savage, Louisiana prisoner no. 127336, to

appeal whether exculpatory evidence was withheld in violation of

Brady v. Maryland, 373 U.S. 83, 87 (1963).    Savage’s motion for

appointment of counsel is DENIED.   Having reviewed the record,

the arguments on appeal, and the evidence in dispute -- a log of

the investigation made by Catahoula Parish Deputy Sheriff Paul A.

Blunchi, we hold that the evidence was neither material or

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-30160
                                -2-

exculpatory.   There was thus no violation of Brady.    See United

States v. Green, 46 F.3d 461, 464 (5th Cir. 1995).     The district

court’s denial of Savage’s 28 U.S.C. § 2254 petition for a writ

of habeas corpus is AFFIRMED.

     Savage requests a COA to appeal whether counsel was

ineffective for failing to call and/or question various witnesses

about temporal discrepancies in evidence regarding when

investigators discovered that a phone call was placed to Savage’s

uncle from the crime scene.   Savage has failed to make a

substantial showing that he was denied effective assistance of

counsel; COA is therefore DENIED.   See 28 U.S.C. § 2253(c)(2).

     AFFIRMED; COA DENIED; ALL OUTSTANDING MOTIONS DENIED.